ORDER
PER CURIAM.
Appellant, Raymond Devereux, appeals an order of the Circuit Court of St. Louis County denying his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs and arguments of the parties, the transcript and the legal files, and find that the motion court’s findings of fact and conclusions of law are not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the motion court’s ruling pursuant to rule 84.16(b). The parties have been provided with a memoran*49dum, solely for their own information, explaining the reasons for our decision.